In a libel action, order denying plaintiff’s motion to strike three defenses from the answer modified on the law by granting the motion to the extent of striking from the answer the “ Third ” defense, which alleges that the defendant’s statement was absolutely privileged. As so modified, the order is affirmed, without costs. The statement referred to was not made in, nor was it pertinent to any pending judicial proceeding. (Andrews v. Gardiner, 224 N. Y. 440.) Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur. [See post, pp. 906, 957.]